DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fliearman (US Publication 2018/0065440) in view of Eavenson, Sr. et al. (US Patent 5,337,849).
In regards to claim(s) 1-9, 11 and 16-19, Fliearman discloses the claimed limitations including a tandem wheel assembly (22 or 1022) for a work vehicle (10) comprising:
a tandem wheel housing having a center opening disposed about a pivot axis (1044) and first and second wheel end openings disposed about associated first and second wheel axes (1226) that are substantially parallel with the pivot axis;
a center sprocket (1066) within the tandem wheel housing and rotatable about the pivot axis; and
first and second wheel end assemblies (1028,1030) including:
first and second wheel end shafts (1071,1214 and/or 1256) extending through the associated first and second wheel end openings of the tandem wheel housing;
first and second wheel end sprockets (1070,1072) mounted to the associated first and second wheel end shafts and aligned within the tandem wheel housing to engage the center sprocket with at least one chain (1074,1076) which transfers rotation of the center sprocket about the pivot axis to rotate the first and second wheel end sprockets about the associated first and second wheel axes (Reference is made to Figures 5-8); and
first and second wheel end housings (1048,1054) supporting the first and second wheel end shafts for relative rotation about the associated first and second wheel axes; and,
wherein the center sprocket (1066) is a dual sprocket with first and second chain rings; and wherein the at least one chain includes first and second chains, the first chain engaging the first chain ring of the center sprocket and the first wheel end sprocket, and the second chain engaging the second chain ring of the center sprocket and the second wheel end sprocket (Reference is made to Figures 6-8).

Fliearman discloses the claimed limitations excluding an adjustable mounting.
Eavenson, Sr. et al. discloses an adjustable mounting for a wheel end housing with a chain drive so as to provide the proper tension in the chain drive (Reference is made to the abstract and Figures 3-4), the adjustable mounting including:
wherein a wheel end housing (32 and/or 74 of axle 26) is adjustably mounted to an assembly housing (12) to vary a distance between a first axis (extending along output shaft 34) at which the driving force is applied to the wheeled assembly and the adjustable mounting (Reference is made to Figures 3 and 4) for the wheel end housing and its respective axis;
wherein at least one of the assembly housing and the adjustably mounted wheel end housing includes one or more adjustment openings configured to vary the distance (Reference is made to Figures 3-4);
 wherein the one or more adjustment openings (82) are slots having a long dimension extending substantially parallel with the first distance;
wherein a plurality of the adjustment openings are disposed in an outer wall of the assembly housing proximate the wheel end opening (Reference is made to Figure 4);
wherein a plurality of the adjustment openings are disposed in mounting flanges (80) of the wheel end housing;
further including an adjustment mechanism (84) mounted between the assembly housing and the wheel end housing, the adjustment mechanism having a movable member (88 and/or 86) configured to apply a force to move the wheel end housing with respect to the assembly housing along the distance;
wherein the adjustment mechanism includes: a wheel end bracket (Reference is made to bracket on 32 through which 86 passes) fixed to the wheel end housing (32) and having an opening;
a housing bracket (member on 12, including 88, through which 86 passes) fixed to the assembly housing and having an opening; and
a pin (86) disposed through the openings of the wheel end bracket and the housing bracket;
wherein the adjustment mechanism is configured to vary a relative position of the wheel end bracket and the housing bracket along the first distance (Reference is made to Abstract and Column 3, lines 23-53)
wherein the pin (86) is threaded (bolt) and at least one of the openings of the wheel end bracket and the housing bracket (member on 12, including 88) is threaded, whereby rotation of the pin varies the relative position of the wheel end bracket and the housing bracket (Reference is made to Figures 3-4).
Eavenson, Sr. et al. provides a variety of rationale for providing proper tension as well as why an adjustable tensioning mechanism is useful over the life including maintenance cycles of the assembly (Reference is made to Column 1, line 17 - Column 2, line 15).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify each of the wheel end assemblies of Fliearman in view of the teachings of Eavenson, Sr. et al. to include an adjustable tensioning mechanism so as to provide proper tension to the drive chain to prolong the life of wearable components of the wheel end assembly, chain and transmission.



Allowable Subject Matter
Claims 10, 12-15 and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616